Citation Nr: 1438363	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  12-30 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In March 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

A left ear hearing loss disability was not shown to have had onset during service or within a year of separation, and is not related to an injury, disease, or event during service.


CONCLUSION OF LAW

The criteria for service connection for a left ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter of July 2010 satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in a July 2014 supplemental statement of the case.  

The Veteran's service treatment records and VA medical treatment records have been obtained.  The Veteran has not identified any private medical providers that have treated him for hearing loss.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  A VA examination was conducted in April 2011, and an addendum opinion was obtained in October 2011.  To the extent that the April 2011 and October 2011 opinions were inadequate, a new examination and opinion was obtained in April 2014.  The Veteran has not argued that the April 2014 examination and opinion are inadequate for rating purposes.  As the examination report contains pertinent medical history and clinical findings, it is adequate to decide the issue on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the conditions explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) provide an alternative method of establishing the second and third elements through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Disorders diagnosed after discharge will still be service-connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection for hearing loss, the Veteran is not obliged to show that the disability was present during active military service.  However, if there is insufficient evidence to establish that the claimed chronic disability was present during service, the evidence must establish a nexus between the current disability and the in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hearing loss of the sensorineural type, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

The Veteran seeks service connection for left ear hearing loss.  He contends that he was exposed to loud noises in service as an aircraft mechanic.

The Veteran's DD-214 confirms a military occupational specialty (MOS) of drone aircraft mechanic.  A pre-induction audiometric examination in April 1964 revealed:


HERTZ

500
1000
2000
3000
4000
LEFT
0
0
0
0
0

A March 1965 induction audiogram revealed:


HERTZ

500
1000
2000
3000
4000
LEFT
0
0
-5
n/a
30

Thresholds at 3000 were not reported.  

The February 1967 separation audiometric examination revealed:


HERTZ

500
1000
2000
3000
4000
LEFT
0
0
5
n/a
35

Thresholds at 3000 Hertz were not reported.  

Hearing loss was noted in both ears upon entering service in March 1965, as shown on the report of medical examination completed at that time.  However, the left ear did not demonstrate the presence of a pre-existing hearing loss disability for VA purposes, as the auditory threshold at 4000 Hertz was less than 40 decibels.  See 38 C.F.R. § 3.385.  Also, the examiner did not note any hearing defects with respect to the left ear in the report of medical examination.

The audiometric findings documented at service separation do not show a degree of hearing loss which meets the regulatory requirements for establishing a hearing loss "disability," according to VA regulations set forth at 38 C.F.R. § 3.385.  Thus, the Veteran is not shown to have had a bilateral hearing loss disability for VA compensation purposes in service.  

Post-service VA treatment records reflect complaints of hearing loss many years after service, but do not contain medical opinions regarding etiology.

Although the Board concedes in-service noise exposure due to the Veteran's MOS, there is no competent evidence, lay or medical, that shows the Veteran's current left ear hearing loss is directly related to an injury, disease, or event in service. 

The competent medical evidence of record consists of the April 2014 VA examination report.  The VA examiner at the April 2014 examination diagnosed the Veteran with sensorineural hearing loss and indicated that it is not at least as likely as not that such disability was caused by or the result of an event in service.  The rationale and overall examination report reflects the examiner's consideration of the Veteran's in-service noise exposure, his current complaints, his hearing frequencies both prior to and at separation from service, and his pre and post-service civilian occupational noise exposure.  The examiner noted that the Veteran was employed at an aluminum factory for three years prior to service and reported exposure to machinery noise.  He also reported that after service he was employed for a year and a half at an aircraft production company that produced jet engine parts, and was exposed to machinery noise.  In addition, he then worked as a theater projectionist for three years with exposure to running projectors followed by a 27-year period of employment as a police officer with reported exposure to gunfire noise.

In April 2011 and in October 2011, a VA audiologist opined that the Veteran's left ear hearing loss preexisted service and was not aggravated by military service.  However, as the service records reflect that only a right ear hearing loss disability (for VA purposes) was shown upon service; those opinions are inadequate.

The Board has considered the Veteran's assertion that his left ear hearing loss is related to his military service as lay evidence may be competent on a variety of matters concerning the nature and cause of a disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, an opinion regarding the etiology of sensorineural hearing loss is a complex medical question for which lay testimony is not competent evidence because the causes of sensorineural hearing loss are not within the ordinary knowledge a lay person and particularly where, as here, other risk factors are present.  (See, the April 2014 VA examination report which shows that the Veteran had many years of pre and post-service noise exposure in his civilian occupations.).  The Veteran is not shown to be qualified through specialized education, training, or experience to otherwise provide a medical opinion regarding the etiology of his hearing loss.  Therefore, his lay testimony is not competent evidence on the material issue of causal nexus.  Id.

There is no other competent evidence of a nexus between the current left ear hearing loss and military service.  And, there is no competent evidence of sensorineural hearing loss having manifested within a year of service discharge so as to establish service connection on a presumptive basis.  38 C.F.R. § 3.307, 3.309.  

The preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved; and service connection for left ear hearing loss is not warranted. 


ORDER

Service connection for left ear hearing loss is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


